DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., "Vision-based Obstacle Detection and Navigation for an Agricultural Robot: Navigation for an Agricultural Robot" as provided in the applicant’s information disclosure statement hereinafter referred to as Ball in view of Wilkening et al. US2017/0027101 hereinafter referred to as Wilkening, McPeek US2017/0016870 and Morency et al. US2015/0290805 hereinafter referred to as Morency. 


As per Claim 1, Ball teaches a method, comprising scanning a region of land using a sensor, the scanned region of land comprising ground and one or more objects, 
producing, using a processor coupled to the sensor and mounted to the mover, (Ball, p1111, Figure 3, sensor such as camera attached to the vehicle)
a three-dimensional (3-D) point cloud; (Ball, Section 3.3, Figure 5, images are first processed to detect novel regions. Stereo matching is performed on the novel regions to generate a 3D point cloud)
is a bale of material (Ball, Figure 17, Section 4.1.2, The use of texture measures increases the robustness of the novelty detector. Distinguish between obstacles and the ground terrain such as when the obstacle is a hay bale); and 
	Ball does not explicitly teach the sensor mounted to an autonomous bale mover including an integral power system, a ground-drive system, a bale loading system, and a bale carrying system; 
	Wilkening teaches the sensor mounted to an autonomous bale mover including an integral power system, a ground-drive system, a bale loading system, and a bale carrying system; (Wilkening, Paragraph [0024], [0027], “The proposed agricultural system 1 also comprises a tow tractor 6, which tows the baler 3 via a draft hitch arrangement 8 of the baler 3” “[0027] The baler 3 itself comprises a steering system 13 for autonomously aligning the baler pickup track 7 onto the crop swath 5. This means that the baler 3 aligns itself to the crop swath 5 solely by its own steering system 13. This autonomous approach to steering the baler 3 makes it possible to the baler 3 to be combined with any kind of tow tractor 6”)
 Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wilkening into Ball because by including a bale mover into the generic vehicle of Ball will provide another utility vehicle as a baler.
Ball in view of Wilkening does not explicitly 10searching for a vertical object within the 3-D point cloud; 
determining that the vertical object within the 3-D point cloud 
McPeek teaches searching for a vertical object within the 3-D point cloud; (McPeek, Paragraph [0063])
determining that the vertical object within the 3-D point cloud (McPeek, Paragraph [0063])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of McPeek into Ball in view of Wilkening because both of them are in the field of utilizing sensors to detect objects in a field. The environment of Ball contains bales of hay. McPeek’s sensors allow for determination of the type of objects in the field as seen in Paragraph [0063] by using a classification algorithm which allows for determination of the type of detected objects of Ball. By utilizing McPeek into Ball will allow while Ball is safely navigating around obstacles in the field to also gain data about the field such as crops and objects on the field such as hay bales.
	Ball in view of Wilkening and McPeek does not explicitly teach 15computing an orientation of the bale relative to the sensor. 
	Morency teaches computing an orientation of the bale relative to the sensor. (Morency, Paragraph [0061], [0034]) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Morency into Ball in view of Wilkening and McPeek because by using the sensors to determine orientation of object such as a bale will result in a mechanism to easily pick up an object using information such as orientation of the object. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 1.


As per Claim 2, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, wherein the sensor comprises at stereo cameras, a laser scanner, and/or a LIDAR scanner.  (Ball, Section 3.1, use of a pair of forward facing stereo pair of cameras)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 4, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, wherein determining that the vertical object is the bale comprises: extracting features of the vertical object; classifying the vertical object using the extracted features and a classifier; and 25determining that the vertical object is the bale in response to the classifier successfully classifying the vertical object as the bale. (McPeek, Paragraph [0063] and Ball, Figure 17, Section 4.1.2, Distinguish between obstacles and the ground terrain such as when the obstacle is a hay bale) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 5, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, wherein computing bale orientation comprises computing position of the bale relative to the sensor using 3-D point cloud data.  (Morency, Paragraph [0061], [0034], [0051] and McPeek, Paragraph [0063])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 8, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, further comprising: storing orientation and a position of the bale by a world model; and updating the orientation and position of the bale in the world model in response to 15subsequent scanning of the bale by the sensor. (McPeek, Paragraph [0061], 3D point cloud rendered in a map; Ball, p1127, detector’s model of environment continuously updated; Morency, Paragraph [0061], [0034], detect orientation of bale) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 9, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, further comprising: receiving current orientation and current position of the bale by a world model; determining variability of the current orientation and current position relative to orientation and position data previously stored in the world model for the bale; and 20updating the orientation and position of the bale in the world model to include the current orientation and current position if the variability does not exceed a threshold.  (McPeek, Paragraph [0061], 3D point cloud rendered in a map; Ball, p1127, detector’s model of environment continuously updated; Morency, Paragraph [0061], [0034], detect orientation of bale)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 10, Claim 10 claims an apparatus performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 11, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the sensor comprises stereo cameras.  (Ball, Section 3.1, use of a pair of forward facing stereo pair of cameras)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


As per Claim 12, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the sensor comprises a laser scanner. (Morency, Paragraph [0054]) 
The rationale applied to the rejection of claim 10 has been incorporated herein. 


As per Claim 13, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the sensor comprises a LIDAR scanner.  (McPeek, Paragraph [0009], LiDAR Scanner)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


As per Claim 15, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the processor is configured to: extract features of the vertical object; classify the vertical object using the extracted features and a classifier; and determine that the vertical object is the bale in response to the classifier 10successfully classifying the vertical object as the bale.  (McPeek, Paragraph [0063] and Ball, Figure 17, Section 4.1.2, Distinguish between obstacles and the ground terrain such as when the obstacle is a hay bale)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


As per Claim 16, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the processor is configured to compute position of the bale relative to the sensor using 3-D point cloud data.  (Morency, Paragraph [0061], [0034], [0051] and McPeek, Paragraph [0063])
The rationale applied to the rejection of claim 10 has been incorporated herein. 

As per Claim 19, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the processor is configured to: 25store orientation and a position of the bale by a world model; and update the orientation and position of the bale in the world model in response to subsequent scanning of the bale by the sensor.  (McPeek, Paragraph [0061], 3D point cloud rendered in a map; Ball, p1127, detector’s model of environment continuously updated; Morency, Paragraph [0061], [0034], detect orientation of bale)
The rationale applied to the rejection of claim 10 has been incorporated herein. 


As per Claim 20, Ball in view of Wilkening, McPeek and Morency teaches the apparatus of claim 10, wherein the processor is configured to: receive current orientation and current position of the bale by a world model; 30determine variability of the current orientation and current position relative to orientation and position data previously stored in the world model for the bale; and 31681-570 50 update the orientation and position of the bale in the world model to include the current orientation and current position if the variability does not exceed a threshold. (McPeek, Paragraph [0061], 3D point cloud rendered in a map; Ball, p1127, detector’s model of environment continuously updated; Morency, Paragraph [0061], [0034], detect orientation of bale)
The rationale applied to the rejection of claim 10 has been incorporated herein. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., "Vision-based Obstacle Detection and Navigation for an Agricultural Robot: Navigation for an Agricultural Robot" as provided in the applicant’s information disclosure statement hereinafter referred to as Ball in view of Wilkening et al. US2017/0027101 hereinafter referred to as Wilkening, McPeek US2017/0016870 and Morency et al. US2015/0290805 hereinafter referred to as Morency as applied to Claims 1 and 10 respectively and further in view of Zhang et al. US2009/0268948 hereinafter referred to as Zhang.

As per Claim 3, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, 
Ball in view of Wilkening, McPeek and Morency does not explicitly teach wherein searching for the vertical object comprises searching for a vertical object having a height relative to the ground that is greater than a threshold.
Zhang teaches wherein searching for the vertical object comprises searching for a vertical object having a height relative to the ground that is greater than a threshold. (Zhang, Paragraph [0068])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhang into Ball in view of Wilkening, McPeek and Morency because by utilizing height of object to assist in identifying/classifying object will result in a more efficient classifying system for the application.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 3.

As per Claim 14, Claim 14 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al., "Vision-based Obstacle Detection and Navigation for an Agricultural Robot: Navigation for an Agricultural Robot" as provided in the applicant’s information disclosure statement hereinafter referred to as Ball in view of Wilkening et al. US2017/0027101 hereinafter referred to as Wilkening, McPeek US2017/0016870 and Morency et al. US2015/0290805 hereinafter referred to as Morency as applied to Claims 121 and 132 respectively and further in view of Kotake et al. US2010/0328682 hereinafter referred to as Kotake.

As per Claim 6, Ball in view of Wilkening, McPeek and Morency teaches the method of claim 1, wherein computing bale orientation comprises: 
Ball in view of Wilkening, McPeek and Morency does not explicitly teach 30computing three-dimensional points (X, Y, Z) for the bale within the image using 3-D point cloud data; 31681-570 48 projecting X and Z coordinates of the three-dimensional points to a two- dimensional (X-Z) plane corresponding to a top-down view of the bale; determining a face of the bale and a side of the bale using the two-dimensional plane; and computing the orientation of the bale relative to the sensor using the face of the 5bale.  (Kotake, Paragraph [0005], [0073])
	Kotake teaches computing three-dimensional points (X, Y, Z) for the bale within the image using 3-D point cloud data; 31681-570 48 projecting X and Z coordinates of the three-dimensional points to a two- dimensional (X-Z) plane corresponding to a top-down view of the bale; determining a face of the bale and a side of the bale using the two-dimensional plane; and computing the orientation of the bale relative to the sensor using the face of the 5bale.  (Kotake, Paragraph [0005], [0073])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kotake into Ball in view of Wilkening, McPeek and Morency because by utilizing the coordinate system of the 3-D point cloud will provide means for accurate determination orientation of an object. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 6.


As per Claim 7, Ball in view of Wilkening, McPeek, Morency and Kotake teaches the method of claim 6, wherein determining the face and side of the bale comprises: generating a first best fit line through points in the X-plane; generating a second best fit line through points in the Z-plane; and 10determining which of the first and second best fit lines represents the face of the bale.  (Kotake, Paragraph [0037])
The rationale applied to the rejection of claim 6 has been incorporated herein. 

As per Claim 17, Claim 17 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 18, Claim 18 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666